UNITED STATES DISTRICT QOURT
SOUTHERN DISTRICT OF NE;W YORK
---------------------------------------1--------------X               DO('#
JESSE CHEN, Individually and bn Behalf
of All Others Similarly Situated,!
                                                  I
                           Plaintiff, !
                                                 !
                  V.
                                                                MEMORANDUM AND ORDER
SELECT INCOME REIT, DAV~D M.
BLACKMAN, ADAM D. PORTNOY,                                        18-CV-10418 (GBD) (KNF)
DONNA D. FRAICHE, WILLIAM A.
LAMKIN and JEFFREY P. SOMERS,
                                              I

                           Defendants.
______________________________________ J_______________ x
                                                        :

KEVIN NATHANIEL FOX   /
UNITED STATES MAGISTRATE JUDGE
                                             I
         Before the Court is the plaintiffs motion, "pursuant to Local Civil Rule 6.3, for
                                             I

reconsideration of the June 25, ~019 order denying Plaintiffs motion for attorneys' fees,"

opposed by the defendnats.

Plaintiff's Contentions

        The plaintiff contends that: (1) "the Court overlooked or misconstrued an important
                                          I
factual matter-that this action has been rendered moot as a result of the Supplemental
                                         I
Disclosures, which provided Pl~intiff with the relief he sought"; and (2) "to the extent the Court
                                         I
also denied Plaintiffs motion for attorneys' fees on the basis that it believed Mills v. Elec. Auto-
                                      I
Lite Co., 396 U.S. 375 (1970) and its progeny limit the common benefit doctrine's applicability
                                      '
                                      I
to shareholder derivative actions as opposed to class actions, see June 25 th Order at 14, 17, the
                                      I

Court erred." With respect to the argument that "the Court overlooked or misconstrued an
                                     I
                                     I
important factual matter-that lhis action has been rendered moot as a result of the Supplemental
                                     I

Disclosures, which provided P,aintiff with the relief he sought," the plaintiff asserts, inter alia:
                                     I
                                     I                      1
       The primary relief soughtby Plaintiff was an order enjoining the Defendants from
       consummating the Merg r "unless and until Defendants disclose[d] the material
       information identified" i the Complaint which had been omitted from the Proxy.
       Complaint at Prayer for elief B, ,r 6. As an alternative, Plaintiff also included a
       prayer for rescission and: damages, but such relief would only be available in the
       event the Defendant failed to disclose the material information identified in the
       Complaint prior to the sqareholder vote on the Merger. If, as turned out to be the
       case, the Defendants remedied the Proxy disclosure deficiencies prior to the
       shareholder vote, there \vould no longer be a viable Section 14(a) disclosure
       violation for SIR shareho~ders to seek rescission or damages. . . . Here, Defendants
       indisputably elected to !moot Plaintiffs claims by making the Supplemental
       Disclosures after Plaintiff moved for a preliminary injunction.

With respect to the argument th~t the Court made a clear legal error, "to the extent the Court also
                                    I



denied Plaintiffs motion for attJrneys' fees on the basis th~t it believed Mills v. Elec. Auto-Lite
                                    '

Co., 396 U.S. 375 (1970) and it~ progeny limit the common benefit doctrine's applicability to
                                    I
                                    I


shareholder derivative actions as opposed to class actions," the plaintiff asserts that Mills "makes
                                    II
clear that the common benefit d~ctrine applies in all cases - regardless of the form - 'where the
                                    I
litigation has conferred a substahtial benefit on the members of an ascertainable class.'"
                                    I
                                    I
Furthermore, "to the extent the June 25 th Order denying attorneys' fees was premised upon the

fact that this action did not react a further stage like summary judgment, that Plaintiff obtained
                                  I
the relief he sought at an early ,tage of the litigation has no bearing on whether an award of

attorneys' fees is warranted." I

Defendants' Contentions

       The defendants oppose the plaintiffs motion for reconsideration, contending that: (i) the
                                 I
plaintiff does not identify any controlling authority that the Court overlooked and his
                                I

"disagreement with the Court'~' analysis and decision is not a valid basis for reconsideration";
                                I
(ii) the mootness of the plaintifr s claims does not compel a different result; and (iii) even if the

Court were to reconsider its order, "the Court should reach the same result." The defendants
                                i
contend that the plaintiff "argu~s that the Court misapplied the purportedly controlling decisions

                                                  2
Plaintiff cited in support of his Fye petition," criticizing "the Court's analysis of Christensen v.

Kiewit-Murdock Investment Cor).,
                              I
                                 815 F .2d 206 (2d Cir. 1987), claiming that the Court
                                                 I

incorrectly listed the grounds for/recovering attorneys' fees under the 'common benefit doctrine'

as an 'all-inclusive list' rather than 'merely selected examples.'" According to the defendants,
                                '
"nothing in Christensen support~ this claim." The defendants assert that they
                                             I
                                             I


       agree that Plaintiffs cla{ms are moot and that no further relief is obtainable by
       Plaintiff (See ECF No. 41 ). Although Plaintiff has yet to voluntarily dismiss his
       claims, this litigation remains ongoing solely for Plaintiff to attempt to obtain an
       award of attorneys' fees. 1• • • Plaintiff concedes that his claims were mooted before
       motions for lead plaintiff and lead counsel were due to be filed pursuant to the
       Private Securities Litigatf on Reform Act of 1998 (the "PSLRA"), 15 U.S.C. § 78u-
       4(a)(3)(B). (See ECF Nos. 21, 32, 41). Indeed, he acknowledges that he did not
       even move to represent tp.e putative class that he purports to have benefited. (See
       ECF No. 41.) . . . Plaintiff provides no basis in his Motion for the Court to
       conclude that a fee awar~ is warranted on the grounds that Plaintiff no longer has
       any pending claims. In ~hort, even assuming arguendo that the "common benefit
       doctrine" could support~' award of attorneys' fees for claims subject to the PSLRA
       in circumstances where plaintiffs disclosure-only claims have become moot, this
       certainly is not one oft ,ose cases, and mootness in and of itself is insufficient to
       justify an award of attorneys' fees.
                                         I
The defendants contend that, ev~n if the Court were to reconsider its order, the Court should
                                         I

                                         I
reach the same result because tie plaintiff failed to show that the common benefit doctrine

justified a fee award in this cas~, since: (1) "Plaintiffs litigation efforts conferred no benefit on
                                     I




the alleged putative class becau~e the Supplemental Disclosure contained immaterial
                                     I


information"; (2) "Plaintiff has not (and cannot) 'establish[] a violation of the securities laws,' as
                                     I
                                     I
is required to recover attorneys] fees under Mills"; (3) "Plaintiff was not the 'proximate cause' of
                                     I

                                     I
the Supplemental Disclosures" 1because "Plaintiff refused to join in the settlement agreement that
                                 I

resulted in the Supplemental Dfsclosures"; and (4) "[r]econsideration likely would resolve any
                                 '
uncertainty concerning the applicability of the PSLRA's prohibition on awards of attorneys' fees
                                 I


where counsel's efforts have n6t resulted in an award of monetary relief for the plaintiff class."
                                II
                                 I
                                                     3
Plaintiff's Reply

       The plaintiff asserts that, to the extent that the Court's denial of his motion for attorneys'
                                        I



fees was predicated on the mistaken belief that Plaintiffs claims were not actually moot and that
                                        I
a claim for damages was still via?le, reconsideration is warranted, since the defendants agree that
                                        I
"Plaintiffs claims are moot and that no further relief is obtainable by Plaintiff." The plaintiff

maintains that the defendants "d6 not dispute the fundamental legal point Plaintiffs motion for

reconsideration is predicated onlthat the common benefit doctrine is not limited to shareholder
                                    I

derivative actions," and, to the ektent that the Court's decision "was predicated on the belief that

Mills and its progeny limited thj common benefit doctrine's applicability solely to shareholder
                                    I




derivative actions," the motion for reconsideration should be granted "to correct this clear error

oflaw."

Legal Standard
                                    I
       To obtain relief on a motion for reconsideration in this court, the movant must identify
                                    I
"the matters or controlling deci~ions which counsel believes the Court has overlooked." Local
                                I
Civil Rule 6.3. "This rule has bfen interpreted as precluding arguments raised for the first time
                                I

on a motion for reconsideration;» Caribbean Trading & Fidelity Corp. v. Nigerian Nat'l

Petroleum Corp., 948 F.2d 111,iI 115 (2d Cir. 1991). On a motion for reconsideration under Local

Civil Rule 6.3, the movant may!not "advance new facts, issues or arguments not previously
                                I



presented to the Court." Id. (citation omitted).

Application of Legal Standar~

       Matters Overlooked       /
                                I
       The Court finds that it overlooked the fact that the plaintiff stipulated that his "claims in
                                I
this Action [are] mooted and tlie only outstanding issue is Plaintiffs Motion for Attorney Fees

                                I
                                I
                                                   4
and Expenses," as the record in thjs action demonstrates. See Docket Entry No. 41.
                                           I

Accordingly, reconsideration of the Court's June 25, 2019 denial of the plaintiffs motion for

attorney's fees is warranted on tht basis of the overlooked factual matter.

         Controllin Decisions ovJrlooked

         The plaintiff failed to ide tify any controlling decisions the Court overlooked in its June

25, 2019 decision; rather, the pla1tiff argues that the Court misinterpreted "Mills and its

progeny." Accordingly, reconsidbration of the Court's June 25, 2019 denial of the plaintiffs
                                       I



motion for attorney's fees is not larranted on the basis of the assertion that the Court overlooked
                                   I
controlling decisions.

Conclusion
                                   I



         For the foregoing reason,, the plaintiffs motion for reconsideration of the June 25, 2019

order denying the plaintiffs mo4on for attorney's fees, Docket Entry No. 46, is granted, and the

Court's June 25, 2019 order, Dofket Entry No. 44, is vacated. In light of the factual matter

previously overlooked, the Court will reconsider the plaintiffs motion for attorney's fees. The
                                  I
Clerk of Court is directed to re11tove the gavel at Docket Entry No. 47, which is the plaintiff's

memorandum of law erroneouslr designated as a motion.

Dated:     New York, New Yor~                          SO ORDERED:
           August 13, 2019


                                                       KEVIN NATHANIEL FOX
                                                       UNITED STATES MAGISTRATE JUDGE




                                                   5
